Divorce suit by Ruby Smith against William Smith, who filed a cross-complaint. Decree for plaintiff, and defendant appeals.
REVERSED.
This is a suit for divorce wherein each party accuses the other of cruel and inhuman treatment. From a decree awarding the wife a divorce and certain alimony, the defendant, cross-complainant, appeals.
It would not add to the learning of the legal profession to recite in detail the sordid facts arising out of this marital relation. While the defendant may not *Page 601 
have been an "angel" we are convinced that he did all within his ability to provide a home for plaintiff and her two minor children by a former marriage. He is a bridge carpenter and has worked the past six years for the state highway commission. It is established to our satisfaction that the plaintiff falsely charged him with adultery and, without reasonable grounds, on two or three occasions undertook to have the defendant arrested. She also, without reason, took steps to have him committed to the hospital for the insane. That such false accusations constitute ground for divorce needs no citation of authorities. Viewing the record in its entirety, we are convinced that the plaintiff is not entitled to a divorce.
Neither do we think defendant is entitled to prevail. His credibility as a witness is impeached by a record of conviction of selling intoxicating liquor. There is also substantial evidence tending to show personal abuse and mistreatment of the plaintiff. We conclude that neither party is in equity with clean hands.
The decree of the lower court is reversed and the cause remanded with directions to enter a decree dismissing the suit of the plaintiff and the cross-complaint of the defendant. Neither party will recover costs or disbursements. *Page 602